EXHIBIT 10.1

GREAT LAKES DREDGE & DOCK CORPORATION

2017 LONG-TERM INCENTIVE PLAN

I.  INTRODUCTION

1.1    Purposes.  The purposes of the Great Lakes Dredge & Dock Corporation 2017
Long‑Term Incentive Plan (this “Plan”) are (i) to align the interests of the
Corporation’s stockholders and the recipients of awards under this Plan by
increasing the proprietary interest of such recipients in the Corporation’s
growth and success, (ii) to advance the interests of the Corporation by
attracting and retaining Non-Employee Directors, officers, other employees,
consultants, independent contractors and agents and (iii) to motivate such
persons to act in the long‑term best interests of the Corporation and its
stockholders.  

1.2    Certain Definitions.

“Affiliate” means any corporation that is a parent or subsidiary corporation (as
defined in Sections 424(e) and (f) of the Code) with respect to the
Corporation.  

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Corporation and the recipient of such award.

“Board” shall mean the Board of Directors of the Corporation.

“Business Combination” shall have the meaning set forth in Section 5.8(b)(3).  

“Change in Control” shall have the meaning set forth in Section 5.8(b).  

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or, with respect
to grants to Non-Employee Directors, the Nominating and Corporate Governance
Committee of the Board, or subcommittees thereof, or such other committee
designated by the Board, in each case, consisting of two or more members of the
Board, each of whom is intended to be (i) a “Non-Employee Director” within the
meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside director” within
the meaning of Section 162(m) of the Code and (iii) “independent” within the
meaning of the rules of Nasdaq or, if the Common Stock is not listed on Nasdaq,
within the meaning of the rules of the principal stock exchange on which the
Common Stock is then traded.  

“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Corporation, and all rights appurtenant thereto.

“Corporation” shall mean Great Lakes Dredge & Dock Corporation, a corporation
organized under the laws of the State of Delaware, or any successor thereto.

“Corporation Voting Securities” shall have the meaning set forth in Section
5.8(b)(1).  

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing sales price of a share of Common
Stock as reported on Nasdaq on the date as of which such value is being
determined or, if the Common Stock is not listed on Nasdaq, the closing sales
price of a share of Common Stock on the principal national stock exchange on
which the Common Stock is traded on the date as of which such value is being
determined or, if there shall be no reported transactions for such date, on the
next preceding date for which transactions were reported; provided, however,
that if the Common Stock is not listed on a national stock exchange or if Fair
Market Value for any date cannot be so determined, Fair Market Value shall be
determined by the Committee by whatever means or method as the Committee, in the
good faith exercise of its discretion, shall at such time deem appropriate and
in compliance with Section 409A of the Code.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent set forth in the applicable Agreement, cash or a combination thereof,
with an aggregate value equal to the excess of the Fair Market Value of one
share of Common Stock on the date of exercise over the base price of such SAR,
multiplied by the number of such SARs which are exercised.

--------------------------------------------------------------------------------

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Incumbent Board” shall have the meaning set forth in Section 5.8(b)(2).  

“Non-Employee Director” shall mean any director of the Corporation who is not an
officer or employee of the Corporation or any Affiliate.

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“Other Stock Award” shall mean an award granted pursuant to Section 3.4 of the
Plan.

“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award, Other Stock Award or Performance Award, to the
holder’s receipt of the shares of Common Stock subject to such award or of
payment with respect to such award. To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, such criteria and objectives shall include one or
more of the following corporate-wide or subsidiary, division, operating unit,
line of business, project, geographic or individual measures:  (a) net earnings
(including EBITDA); (b) operating earnings, income or margin; (c) earnings
growth; (d) net income; (e) net income applicable to shares; (f) gross revenue
or revenue by pre-defined business; (g) revenue backlog; (h) gross profit or
margin; (i) margins realized on delivered services; (j) cash flow, including
operating cash flow, cash flow per share, free cash flow, discounted cash flow
return on investment, cash flow in excess of cost of capital and cash flow
margin; (k) earnings per share; (l) return on stockholders’ or common
stockholders’ equity; (m) stock price; (n) return on investments; (o) return on
capital or invested capital; (p) return on assets; (q) total stockholder return;
(r) economic value added (income in excess of cost of capital); (s) customer
satisfaction; (t) operating expenses, cost control or expense reduction; (u)
ratio of operating expenses to operating revenues; (v) market share; (w)
interest expense; (x) accounts receivables; (y) market penetration; (z) business
expansion; (aa) cost targets; (bb) reductions in errors or omissions; (cc)
management of employment practices and employee benefits; (dd) supervision of
litigation; and (ee) efficiency, in each case, absolute or relative to
peer-group comparative.  Each such goal may be expressed on an absolute or
relative basis and may include comparisons based on current internal targets,
the past performance of the Corporation (including the performance of one or
more subsidiaries, divisions, or operating units) or the past or current
performance of other companies or market indices (or a combination of such past
and current performance). In addition to the ratios specifically enumerated
above, performance goals may include comparisons relating to capital (including,
but not limited to, the cost of capital), shareholders’ equity, shares
outstanding, assets or net assets, sales, or any combination thereof.  The
applicable performance measures may be applied on a pre- or post-tax basis and
may be adjusted in accordance with Section 162(m) of the Code to include or
exclude objectively determinable components of any performance measure,
including, without limitation, foreign exchange gains and losses, asset
writedowns, acquisitions and divestitures, change in fiscal year, unbudgeted
capital expenditures, special charges such as restructuring or impairment
charges, debt refinancing costs, extraordinary or noncash items, unusual,
infrequently occurring, nonrecurring or one-time events affecting the
Corporation or its financial statements or changes in law or accounting
principles (“Adjustment Events”).  In the sole discretion of the Committee,
unless such action would cause a grant to a covered employee to fail to qualify
as qualified performance-based compensation under Section 162(m) of the Code,
the Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of any Adjustment Events. With
respect to participants who are not “covered employees” within the meaning of
Section 162(m) of the Code and who, in the Committee’s judgment, are not likely
to be covered employees at any time during the applicable performance period or
during any period in which an award may be paid following a performance period,
the performance goals may consist of any objective or subjective corporate-wide
or subsidiary, division, operating unit or individual measures, whether or not
listed herein. Performance goals shall be subject to such other special rules
and conditions as the Committee may establish at any time; provided, however,
that to the extent such goals relate to awards to “covered employees” within the
meaning of Section 162(m) of the Code, such special rules and conditions shall
not be inconsistent with the provisions of Treasury regulation Section
1.162-27(e) or any successor regulation describing “qualified performance-based
compensation.”

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

2

 

--------------------------------------------------------------------------------

“Prior Plan” shall mean the Great Lakes Dredge & Dock Corporation 2007 Long‑Term
Incentive Plan and each other equity plan maintained by the Corporation under
which awards are outstanding as of the effective date of this Plan.

“Replacement Award” means an award granted in place of outstanding awards in
connection with a Change in Control if: (i) it is of the same type as the
replaced award; (ii) it has a value intended to preserve the value of the
replaced award; (iii) it relates to publicly traded equity securities of the
Corporation or its successor in the Change in Control or another entity that is
affiliated with the Corporation or its successor following the Change in
Control; and (iv) its other terms and conditions are not less favorable to the
participant than the terms and conditions of the replaced award (including the
provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the replaced award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions
for Replacement Awards are satisfied shall be made by the Board, as constituted
immediately before the Change in Control, in its sole discretion.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent set forth in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award or
Other Stock Award shall remain in effect.

“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Other Stock Award.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

“Surviving Corporation” shall have the meaning set forth in Section 5.8(b)(3).  

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, to the extent
set forth in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such option, or portion
thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 5.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

3

 

--------------------------------------------------------------------------------

1.3    Administration.  This Plan shall be administered by the Committee.  Any
one or a combination of the following awards may be made under this Plan to
eligible persons: (i) options to purchase shares of Common Stock in the form of
Incentive Stock Options or Nonqualified Stock Options; (ii) SARs in the form of
Tandem SARs or Free‑Standing SARs; (iii) Stock Awards in the form of Restricted
Stock, Restricted Stock Units or Other Stock Awards; and (iv) Performance
Awards.  The Committee shall, subject to the terms of this Plan, select eligible
persons for participation in this Plan and determine the form, amount and timing
of each award to such persons and, if applicable, the number of shares of Common
Stock subject to an award, the number of SARs, the number of Restricted Stock
Units, the dollar value subject to a Performance Award, the purchase price or
base price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the
award.  In addition, the Committee shall have discretion to:  (i) modify the
terms of any award, and authorize the exchange or replacement of Awards;
provided, however, that (x) no such modification, exchange or substitution will
materially impair the rights of a participant with respect to any Award
previously granted without the affected participant’s written consent, (y) in no
event will the Committee be permitted to reduce the purchase price of any
outstanding option or SAR or to exchange or replace an outstanding option or SAR
with a new option or SAR with a lower purchase or take any other action that
would constitute a repricing under Section 2.4, except pursuant to Section 5.7
or in connection with a Change in Control, and (z) the Committee shall use
reasonable efforts to ensure that any such modification, exchange or
substitution will not violate Code Section 409A; and (ii)  determine whether a
participant has engaged in the operation or management of a business that is in
competition with the Corporation or any of its Affiliates, or whether a
participant has violated the restrictive covenants of Section 5.13.  The
Committee may, in its sole discretion and for any reason at any time, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding awards shall lapse, (iii) all or a portion of the
Performance Period applicable to any outstanding awards shall lapse and (iv) the
Performance Measures (if any) applicable to any outstanding awards shall be
deemed to be satisfied at the target, maximum or any other level.  The Committee
shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities.  All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the Board (or any members thereof) or, subject to applicable law, to a
subcommittee of the Board, a member of the Board, the Chief Executive Officer or
other executive officer of the Corporation as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority to the Board (or any members thereof) or the Chief Executive Officer
or other executive officer of the Corporation with regard to the grant of an
award to any person who is a “covered employee” within the meaning of Section
162(m) of the Code or who, in the Committee’s judgment, is likely to be a
covered employee at any time during the period an award hereunder to such
employee would be outstanding; and (ii) the Committee may not delegate its power
and authority to a member of the Board, the Chief Executive Officer or other
executive officer of the Corporation with regard to the selection for
participation in this Plan of an officer, director or other person subject to
Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an award to such an officer, director or other person.  

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including attorneys’ fees) arising therefrom to the full extent
permitted by law (except as otherwise may be provided in the Corporation’s
Certificate of Incorporation and/or By-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.

1.4    Eligibility.  Participants in this Plan shall consist of such officers,
other employees, Non-Employee Directors, consultants, independent contractors,
agents, and persons expected to become officers, other employees, Non-Employee
Directors, consultants, independent contractors and agents of the Corporation
and its Affiliates as the Committee in its sole discretion may select from time
to time.  The Committee’s selection of a person to participate in this Plan at
any time shall not require the Committee to select such person to participate in
this Plan at any other time.  Except as otherwise provided for in an Agreement,
for purposes of this Plan, references to employment by the Corporation shall
also mean employment by an Affiliate, and references to employment shall include
service as a Non-Employee Director, consultant, independent contractor or
agent.  The Committee shall determine, in its sole discretion, the extent to
which a participant shall be considered employed during an approved leave of
absence.

4

 

--------------------------------------------------------------------------------

1.5    Shares Available.  Subject to adjustment as provided in Section 5.7 and
to all other limits set forth in this Plan, 3,300,000 shares of Common Stock
shall initially be available for all awards under this Plan, other than
Substitute Awards (reduced by the number of shares of Common Stock subject to
awards granted under any Prior Plan on or after March 17, 2017).  Subject to
adjustment as provided in Section 5.7, no more than 3,300,000 shares of Common
Stock in the aggregate may be issued under the Plan in connection with Incentive
Stock Options.  The number of shares of Common Stock that remain available for
future grants under the Plan shall be reduced by the sum of the aggregate number
of shares of Common Stock which become subject to outstanding options,
outstanding Free-Standing SARs, outstanding Stock Awards and outstanding
Performance Awards denominated in shares of Common Stock.  

To the extent that shares of Common Stock subject to an outstanding option, SAR,
Stock Award or Performance Award granted under the Plan or a Prior Plan, other
than Substitute Awards, are not issued or delivered by reason of (i) the
expiration, termination, cancellation or forfeiture of such award (excluding
shares subject to an option cancelled upon settlement in shares of a related
Tandem SAR or shares subject to a Tandem SAR cancelled upon exercise of a
related option) or (ii) the settlement of such award in cash, then such shares
of Common Stock shall again be available under this Plan; provided, however,
that shares of Common Stock subject to an award under this Plan or a Prior Plan
shall not again be available for issuance under this Plan if such shares are (x)
shares that were subject to an option or stock-settled SAR and were not issued
or delivered upon the net settlement or net exercise of such option or SAR, (y)
shares delivered to or withheld by the Corporation to pay the purchase price or
the withholding taxes related to the exercise of an option or SAR or (z) shares
repurchased by the Corporation on the open market with the proceeds of an option
exercise.  Shares of Common Stock subject to an award granted under this Plan or
the Prior Plan that were delivered to or withheld by the Corporation to pay the
withholding taxes related to a Stock Award or Performance Award under this Plan
or the Prior Plan (including Performance Units, as contemplated under the Prior
Plan) shall again be available for issuance under this Plan.  At the time this
Plan becomes effective, none of the shares of Common Stock available for future
grant under the Prior Plans shall be available for grant under such Prior Plans
or this Plan.  

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the
Corporation (as appropriately adjusted to reflect such corporate transaction)
which become subject to awards granted under this Plan (subject to applicable
stock exchange requirements).

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

1.6    Per Person Limits.  To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of shares of Common Stock with
respect to which options or SARs, or a combination thereof, may be granted
during any fiscal year of the Corporation to any person shall be 1,000,000,
subject to adjustment as provided in Section 5.7; (ii) the maximum number of
shares of Common Stock with respect to which Stock Awards subject to Performance
Measures or Performance Awards denominated in Common Stock that may be granted
during any fiscal year of the Corporation to any person shall be 500,000,
subject to adjustment as provided in Section 5.7; and (iii) the maximum amount
that may be payable with respect to Performance Awards denominated in cash that
may be granted during any fiscal year of the Corporation to any person shall be
$5,000,000;  provided, however, that each of the per person limits set forth in
this sentence shall be multiplied by two for awards granted to a participant in
the year in which such participant’s employment with the Corporation
commences.  The aggregate value of cash compensation and the grant date fair
value of shares of Common Stock that may be paid or granted during any fiscal
year of the Corporation to any Non-Employee Director shall not exceed $500,000;
provided, however, that the per person limit set forth in this sentence shall be
multiplied by two with respect to compensation and awards granted to any
Non-Executive Chairman of the Board.

II.  STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1    Stock Options.  The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee.  Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option.  To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Corporation or any Affiliate) exceeds the
amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.

5

 

--------------------------------------------------------------------------------

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)    Number of Shares and Purchase Price.  The number of shares of Common
Stock subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than 10
percent of the total combined voting power of all classes of capital stock of
the Corporation (or of any Affiliate) (a “Ten Percent Holder”), the purchase
price per share of Common Stock shall not be less than the price (currently 110%
of Fair Market Value) required by the Code in order to constitute an Incentive
Stock Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Corporation, over (y) the aggregate purchase price of such shares.

(b)    Option Period and Exercisability.  The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant; provided
further, that if an exercise would violate applicable securities laws, the
Nonqualified Stock Option will be exercisable no more than 30 days after the
exercise of the option first would no longer violate applicable securities
laws.  Notwithstanding anything herein to the contrary, that if an Incentive
Stock Option shall be granted to a Ten Percent Holder, such option shall not be
exercised later than five years after its date of grant.  The Committee may, in
its discretion, establish Performance Measures which shall be satisfied or met
as a condition to the grant of an option or to the exercisability of all or a
portion of an option.  The Committee shall determine whether an option shall
become exercisable in cumulative or non-cumulative installments and in part or
in full at any time.  An exercisable option, or portion thereof, may be
exercised only with respect to whole shares of Common Stock.

(c)    Method of Exercise.  An option may be exercised (i) by giving written
notice to the Corporation specifying the number of whole shares of Common Stock
to be purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Corporation’s satisfaction) either (A)
in cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Corporation) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Corporation to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Corporation to whom the participant has submitted an
irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in each
case to the extent set forth in the Agreement relating to the option; (ii) if
applicable, by surrendering to the Corporation any Tandem SARs which are
cancelled by reason of the exercise of the option; and (iii) by executing such
documents as the Corporation may reasonably request.  Any fraction of a share of
Common Stock which would be required to pay such purchase price shall be
disregarded and the remaining amount due shall be paid in cash by the
participant.  No shares of Common Stock shall be issued and no certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 5.5, have
been paid (or arrangement made for such payment to the Corporation’s
satisfaction).

2.2    Stock Appreciation Rights.  The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee.  The
Agreement relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)    Number of SARs and Base Price.  The number of SARs subject to an award
shall be determined by the Committee.  Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted.  The base price of a Tandem SAR shall be the purchase price per
share of Common Stock of the related option.  The base price of a Free-Standing
SAR shall be determined by the Committee; provided, however, that such base
price shall not be less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant of such SAR (or, if earlier, the date of grant of the
option for which the SAR is exchanged or substituted).

6

 

--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Corporation, over (y) the
aggregate base price of such shares.

(b)    Exercise Period and Exercisability.  The period for the exercise of an
SAR shall be determined by the Committee; provided, however, that (i) no Tandem
SAR shall be exercised later than the expiration, cancellation, forfeiture or
other termination of the related option and (ii) no Free-Standing SAR shall be
exercised later than ten years after its date of grant; provided, however, that
if an exercise would violate applicable securities laws, the Free-Standing SAR
will be exercisable no more than 30 days after the exercise of the Free-Standing
SAR first would no longer violate applicable securities laws.  The Committee
may, in its discretion, establish Performance Measures which shall be satisfied
or met as a condition to the grant of an SAR or to the exercisability of all or
a portion of an SAR.  The Committee shall determine whether an SAR may be
exercised in cumulative or non-cumulative installments and in part or in full at
any time.  An exercisable SAR, or portion thereof, may be exercised, in the case
of a Tandem SAR, only with respect to whole shares of Common Stock and, in the
case of a Free‑Standing SAR, only with respect to a whole number of SARs.  If an
SAR is exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Corporation as determined
pursuant to Section 3.2(d).  Prior to the exercise of a stock-settled SAR, the
holder of such SAR shall have no rights as a stockholder of the Corporation with
respect to the shares of Common Stock subject to such SAR.  

(c)    Method of Exercise.  A Tandem SAR may be exercised (i) by giving written
notice to the Corporation specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Corporation any options which are
cancelled by reason of the exercise of the Tandem SAR and (iii) by executing
such documents as the Corporation may reasonably request.  A Free-Standing SAR
may be exercised (A) by giving written notice to the Corporation specifying the
whole number of SARs which are being exercised and (B) by executing such
documents as the Corporation may reasonably request.  No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until any withholding taxes thereon, as described in Section 5.5, have been paid
(or arrangement made for such payment to the Corporation’s satisfaction).

2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Corporation of the holder of
such option or SAR, as the case may be, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

2.4    No Repricing.   The Committee shall not, without the approval of the
stockholders of the Corporation, (i) reduce the purchase price or base price of
any previously granted option or SAR, (ii) cancel any previously granted option
or SAR in exchange for another option or SAR with a lower purchase price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the purchase price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change in Control or
the adjustment provisions set forth in Section 5.7.

2.5    No Dividend Equivalents.   Notwithstanding anything in an Agreement to
the contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.

III.  STOCK AWARDS

3.1    Stock Awards.  The Committee may, in its discretion, grant Stock Awards
to such eligible persons as may be selected by the Committee.  The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, a Restricted Stock Unit Award or, in the case of an Other Stock
Award, the type of award being granted.

3.2    Terms of Restricted Stock Awards.  Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)    Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

7

 

--------------------------------------------------------------------------------

(b)    Vesting and Forfeiture.  The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if the holder of such award
remains continuously in the employment of the Corporation during the specified
Restriction Period and (ii) if specified Performance Measures (if any) are
satisfied or met during a specified Performance Period, and for the forfeiture
of the shares of Common Stock subject to such award (x) if the holder of such
award does not remain continuously in the employment of the Corporation during
the specified Restriction Period or (y) if specified Performance Measures (if
any) are not satisfied or met during a specified Performance Period.  

(c)    Stock Issuance.  During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award.  All such certificates
shall be deposited with the Corporation, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Corporation of all or a portion of the shares of
Common Stock subject to the Restricted Stock Award in the event such award is
forfeited in whole or in part.  Upon termination of any applicable Restriction
Period (and the satisfaction or attainment of applicable Performance Measures),
subject to the Corporation’s right to require payment of any taxes in accordance
with Section 5.5, the restrictions shall be removed from the requisite number of
any shares of Common Stock that are held in book entry form, and all
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.

(d)    Rights with Respect to Restricted Stock Awards.  Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Corporation, including, but not limited
to, voting rights, the right to receive dividends and the right to participate
in any capital adjustment applicable to all holders of Common
Stock.  Notwithstanding the foregoing, all distributions and dividends with
respect to shares of Common Stock, including a regular cash dividend, shall be
deposited with the Corporation and shall be subject to the same restrictions as
the shares of Common Stock with respect to which such distribution or dividend
was made.

3.3    Terms of Restricted Stock Unit Awards.  Restricted Stock Unit Awards
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

(a)    Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Restricted Stock Unit Award, including the number of shares that
are earned upon the attainment of any specified Performance Measures, and the
Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Unit Award shall be determined by the
Committee.

(b)    Vesting and Forfeiture.  The Agreement relating to a Restricted Stock
Unit Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Corporation during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Corporation during the specified
Restriction Period or (y) if specified Performance Measures (if any) are not
satisfied or met during a specified Performance Period.  

(c)    Settlement of Vested Restricted Stock Unit Awards.  The Agreement
relating to a Restricted Stock Unit Award shall specify (i) whether such award
may be settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive dividend
equivalents, and, if determined by the Committee, interest on, or the deemed
reinvestment of, any deferred dividend equivalents, with respect to the number
of shares of Common Stock subject to such award.  Any dividend equivalents with
respect to Restricted Stock Units shall be subject to the same restrictions as
such Restricted Stock Units.   Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Corporation with respect to the shares of Common Stock subject to such
award.

8

 

--------------------------------------------------------------------------------

3.4    Other Stock Awards.  Subject to the limitations set forth in the Plan,
the Committee is authorized to grant other awards that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, shares of Common Stock, including without limitation shares of
Common Stock granted as a bonus and not subject to any vesting conditions,
dividend equivalents, deferred stock units, stock purchase rights and shares of
Common Stock issued in lieu of obligations of the Corporation to pay cash under
any compensatory plan or arrangement, subject to such terms as shall be
determined by the Committee.  The Committee shall determine the terms and
conditions of such awards, which may include the right to elective deferral
thereof, subject to such terms and conditions as the Committee may specify in
its discretion.   Notwithstanding anything herein to the contrary, any dividend
equivalents with respect to an award shall be subject to the same vesting
conditions as the underlying award.

3.5    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Corporation of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

IV.  PERFORMANCE AWARDS

4.1    Performance Awards.  The Committee may, in its discretion, grant
Performance Awards to such eligible persons as may be selected by the Committee.

4.2    Terms of Performance Awards.  Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

(a)    Value of Performance Awards and Performance Measures.  The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.

(b)    Vesting and Forfeiture.  The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.

(c)    Settlement of Vested Performance Awards.  The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof.  If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Corporation as determined pursuant to
Section 3.2(d).  Any dividends or dividend equivalents with respect to a
Performance Award shall be subject to the same restrictions as such Performance
Award.  Prior to the settlement of a Performance Award in shares of Common
Stock, including Restricted Stock, the holder of such award shall have no rights
as a stockholder of the Corporation.

4.3    Termination of Employment or Service.  All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the
Corporation of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

V.  GENERAL

5.1    Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Corporation for approval at the Corporation’s 2017 annual
meeting of stockholders and, if approved by the affirmative vote of a majority
of the shares of Common Stock present in person or represented by proxy at such
annual meeting of stockholders, shall become effective as of the date on which
the Plan was approved by stockholders.  This Plan shall terminate as of the
first annual meeting of the Corporation’s stockholders to occur on or after the
tenth anniversary of its effective date, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination.

9

 

--------------------------------------------------------------------------------

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than ten years
after the date on which the Plan was approved by the Board.  In the event that
this Plan is not approved by the stockholders of the Corporation, this Plan and
any awards hereunder shall be void and of no force or effect.  If approved by
stockholders of the Corporation, no new awards shall be granted under any Prior
Plan following such approval.

5.2    Amendments.  The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Corporation’s stockholders if (i) stockholder approval is
required by applicable law, rule or regulation, including Section 162(m) of the
Code and any rule of Nasdaq, or any other stock exchange on which the Common
Stock is then traded, or (ii) such amendment seeks to modify Section 2.4 hereof;
provided further, that no amendment may materially impair the rights of a holder
of an outstanding award without the consent of such holder.

5.3    Agreement.  Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award.  No award shall
be valid until an Agreement is executed by the Corporation and, to the extent
required by the Corporation, executed or electronically accepted by the
recipient of such award. Upon such execution or acceptance and delivery of the
Agreement to the Corporation within the time period specified  by the
Corporation, such award shall be effective as of the effective date set forth in
the Agreement.

5.4    Non-Transferability.  No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Corporation or, to the extent expressly permitted in
the Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes, a charitable
organization designated by the holder or pursuant to a domestic relations order,
in each case, without consideration.  Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person.  Except as permitted by the
second preceding sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any award, such award and all rights thereunder shall
immediately become null and void.

5.5    Tax Withholding.  The Corporation shall have the right to require, prior
to the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award.  An Agreement may provide that (i) the
Corporation shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Corporation; (B) delivery (either actual delivery or
by attestation procedures established by the Corporation) to the Corporation of
previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation; (C) authorizing the Corporation to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation; (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Corporation to whom the
participant has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award.  Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate (or, if permitted
by the Corporation, such other rate as will not cause adverse accounting
consequences under the accounting rules then in effect, and is permitted under
applicable IRS withholding rules).  Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

5.6    Restrictions on Shares.  Each award made hereunder shall be subject to
the requirement that if at any time the Corporation determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the
Corporation.  The Corporation may require that certificates evidencing shares of
Common Stock delivered pursuant to any award made hereunder bear a legend
indicating that the sale, transfer or other disposition thereof by the holder is
prohibited except in compliance with the Securities Act of 1933, as amended, and
the rules and regulations thereunder.

10

 

--------------------------------------------------------------------------------

5.7    Adjustment.   In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation or any successor or
replacement accounting standard) that causes the per share value of shares of
Common Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary cash dividend, the number
and class of securities available under this Plan, the terms of each outstanding
option and SAR (including the number and class of securities subject to each
outstanding option or SAR and the purchase price or base price per share), the
terms of each outstanding Stock Award (including the number and class of
securities subject thereto), the terms of each outstanding Performance Award
(including the number and class of securities subject thereto, if applicable),
the maximum number of securities with respect to which options or SARs may be
granted during any fiscal year of the Corporation to any one grantee, the
maximum number of shares of Common Stock that may be awarded during any fiscal
year of the Corporation to any one grantee pursuant to a Stock Award that is
subject to Performance Measures or a Performance Award, as set forth in Section
1.6, shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding options and SARs in accordance with Section 409A
of the Code.  In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Corporation, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of participants. In
either case, the decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.

5.8    Change in Control.    Notwithstanding anything contained in this Plan or
any award Agreement to the contrary, in the event of a Change in Control (as
defined below) pursuant to which the outstanding awards are not replaced with
Replacement Awards, the following shall occur upon a Change in Control with
respect to any such awards outstanding as of such Change in Control:

 

(1)

any and all options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable for the remainder of their term;

 

(2)

any restrictions imposed on Stock Awards shall lapse and all Stock Awards shall
become fully vested;  

 

(3)

Performance Awards shall vest or become exercisable or payable in accordance
with the applicable Agreements; and

 

(4)

the Board (as constituted prior to such Change in Control) may, in its
discretion, require outstanding awards, in whole or in part, to be surrendered
to the Corporation by the holder, and to be immediately cancelled by the
Corporation, and to provide for the holder to receive (i) a cash payment in an
amount equal to (A) in the case of an option or an SAR, the aggregate number of
shares of Common Stock then subject to the portion of such option or SAR
surrendered, whether or not vested or exercisable, multiplied by the excess, if
any, of the Fair Market Value of a share of Common Stock as of the date of the
Change in Control, over the purchase price or base price per share of Common
Stock subject to such option or SAR, (B) in the case of a Stock Award or a
Performance Award denominated in shares of Common Stock, the number of shares of
Common Stock then subject to the portion of such award surrendered to the extent
the Performance Measures applicable to such award have been satisfied or are
deemed satisfied pursuant to the terms of the underlying Agreement, whether or
not vested, multiplied by the Fair Market Value of a share of Common Stock as of
the date of the Change in Control, and (C) in the case of a Performance Award
denominated in cash, the value of the Performance Award then subject to the
portion of such award surrendered to the extent the Performance Measures
applicable to such award have been satisfied or are deemed satisfied pursuant to
the terms of the underlying Agreement; (ii) shares of capital stock of the
corporation resulting from or succeeding to the business of the Corporation
pursuant to such Change in Control, or a parent corporation thereof, having a
fair market value not less than the amount determined under clause (i) above; or
(iii) a combination of the payment of cash pursuant to clause (i) above and the
issuance of shares pursuant to clause (ii) above

; provided, however, that awards that provide for a deferral of compensation
within the meaning of Section 409A of the Code shall be settled in accordance
with the applicable Agreements, subject to the terms of the Plan and Section
409A of the Code

11

 

--------------------------------------------------------------------------------

(b)    For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if:

 

(1)

the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing more than 33-1/3% of the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Corporation Voting Securities”) is
accumulated, held or acquired by a Person (as defined in Section 3(a)(9) of the
Exchange Act, as modified, and used in Sections 13(d) and 14(d) thereof) (other
than the Corporation, any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, holders of capital stock of the
Corporation as of the date hereof or an affiliate thereof, any corporation
owned, directly or indirectly, by the Corporation’s stockholders in
substantially the same proportions as their ownership of stock of the
Corporation); provided, however that any acquisition from the Corporation or any
acquisition pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of subparagraph (3) of this paragraph will not be a Change in Control
under this subparagraph (1), and provided further, that immediately prior to
such accumulation, holding or acquisition, such Person was not a direct or
indirect beneficial owner of twenty-five percent (25%) or more of the
Corporation Voting Securities; or

 

(2)

individuals who, as of the date of Plan, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(3)

consummation by the Corporation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Corporation or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) more than 50.1% of the combined voting power of then
outstanding voting securities entitled to vote generally in the election of
directors of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, a corporation that as a result
of such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly by Corporation
Voting Securities outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Corporation Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Corporation Voting Securities; (ii) no Person (excluding any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 33-1/3% or
more of the combined voting power of the then outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Corporation existed prior to the Business Combination and (iii) at least
a majority of the members of the board of directors of the Parent Corporation
(or, if there is no Parent Corporation, the Surviving Corporation) were members
of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; or

 

(4)

approval by the Corporation’s stockholders of a complete liquidation or
dissolution of the Corporation.  

provided, that with respect to any nonqualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in clause (1), (2), (3) or (4) also constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order
for the payment not to violate Section 409A of the Code.

5.9    Deferrals.  The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the
settlement of all or a portion of any award made hereunder shall be deferred, or
the Committee may, in its sole discretion, approve deferral elections made by
holders of awards.  Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.

5.10    No Right of Participation, Employment or Service.  Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan.  Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Corporation
or any Affiliate or affect in any manner the right of the Corporation or any
Affiliate to terminate the employment or service of any person at any time
without liability hereunder.

12

 

--------------------------------------------------------------------------------

5.11    Rights as Stockholder.  No person shall have any right as a stockholder
of the Corporation with respect to any shares of Common Stock or other equity
security of the Corporation which is subject to an award hereunder unless and
until such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.

5.12    Designation of Beneficiary.  To the extent permitted by the Corporation,
a holder of an award may file with the Corporation a written designation of one
or more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity.  To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Corporation.  Each beneficiary designation shall
become effective only when filed in writing with the Corporation during the
holder’s lifetime on a form prescribed by the Corporation.  The spouse of a
married holder domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse.  The filing with the
Corporation of a new beneficiary designation shall cancel all previously filed
beneficiary designations.  If a holder fails to designate a beneficiary, or if
all designated beneficiaries of a holder predecease the holder, then each
outstanding award held by such holder, to the extent vested or exercisable,
shall be payable to or may be exercised by such holder’s executor,
administrator, legal representative or similar person.

5.13    Restrictive Covenants.  An Agreement may provide that, notwithstanding
any other provision of this Plan to the contrary, if the participant breaches
the non-compete, non-solicitation, non-disclosure or other restrictive covenants
of the Agreement, whether during or after termination of employment or service,
in addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, the participant will forfeit, to
the maximum extent permitted by applicable law:

(a)    any and all awards granted to him or her under the Plan, including awards
that have become vested and exercisable;

(b)    the profit the participant has realized on the exercise of any options or
SAR, which is the difference between the purchase price and the Fair Market
Value of any option the participant exercised after terminating employment or
service and within the six month period immediately preceding the participant’s
termination of employment or service (the participant may be required to repay
such difference to the Corporation);

(c)    the profit the participant has realized on any Stock Awards or
stock-settled Performance Awards, which shall mean, the proceeds realized upon
the disposition of any portion of such award which became vested after
terminating employment or service and within the six month period immediately
preceding the participant’s termination of employment or service (the
participant may be required to repay such amount to the Corporation); and/or

(d)    the amount participant realized with respect to any cash-settled
Performance Awards, which shall mean the dollar value of such award which became
vested after terminating employment or service and within the six month period
immediately preceding the participant’s termination of employment or service
(the participant may be required to repay such amount to the Corporation).

5.14    Awards Subject to Clawback.  The awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to such an award are
subject to forfeiture, recovery by the Corporation or other action pursuant to
the applicable award Agreement or any clawback or recoupment policy which the
Corporation may adopt from time to time, including without limitation any such
policy which the Corporation may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

5.15    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

5.16    Foreign Employees.  Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside of
the United States on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with provisions of laws in other countries or jurisdictions in which the
Corporation or its Affiliates operates or has employees.

 

13

 